
	
		I
		112th CONGRESS
		1st Session
		H. R. 703
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. King of New York
			 (for himself, Mr. Rogers of Alabama,
			 Mr. McCaul,
			 Mr. Broun of Georgia,
			 Mrs. Miller of Michigan,
			 Mr. Walberg,
			 Mr. Walsh of Illinois,
			 Mr. Meehan,
			 Mr. Long, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend section 798 of title 18, United States Code, to
		  provide penalties for disclosure of classified information related to certain
		  intelligence activities of the United States, and for other
		  purposes.
	
	
		1.Short titlesThis Act may be cited as the
			 Securing Human Intelligence and
			 Enforcing Lawful Dissemination Act or the
			 SHIELD
			 Act.
		2.Penalties for
			 disclosure of classified information related to intelligence
			 activities
			(a)In
			 generalSubsection (a)
			 section 798 of title 18, United States Code, is amended—
				(1)in the matter
			 preceding paragraph (1), by inserting or transnational threat
			 after foreign government;
				(2)in paragraph (3),
			 by striking or at the end;
				(3)by redesignating
			 paragraph (4) as paragraph (6); and
				(4)by inserting after
			 paragraph (3) the following:
					
						(4)concerning the
				human intelligence activities of the United States or any foreign
				government;
						(5)concerning the
				identity of a classified source or informant of an element of the intelligence
				community of the United States;
				or
						.
				(b)DefinitionsSubsection
			 (b) section 798 of title 18, United States Code, is amended to read as
			 follows:
				
					(b)DefinitionsIn
				subsection (a):
						(1)Cipher, code,
				cryptographic systemThe terms cipher,
				code, and cryptographic system include in their
				meanings, in addition to their usual meanings, any method of secret writing and
				any mechanical or electrical device or method used for the purpose of
				disguising or concealing the contents, significance, or meanings of
				communications.
						(2)Classified
				informationThe term classified information means
				information which, at the time of a violation of this section, is, for reasons
				of national security, specifically designated by a United States Government
				Agency for limited or restricted dissemination or distribution.
						(3)Communication
				intelligenceThe term communication intelligence
				means all procedures and methods used in the interception of communications and
				the obtaining of information from such communications by other than the
				intended recipients.
						(4)Foreign
				governmentThe term foreign government includes in
				its meaning any person or persons acting or purporting to act for or on behalf
				of any faction, party, department, agency, bureau, or military force of or
				within a foreign country, or for or on behalf of any government or any person
				or persons purporting to act as a government within a foreign country, whether
				or not such government is recognized by the United States.
						(5)Human
				intelligenceThe term human intelligence means all
				procedures and methods employed in the collection of intelligence through human
				sources.
						(6)InformantThe
				term informant has the meaning given that term in section 606 of
				the National Security Act of 1947 (50 U.S.C. 426).
						(7)Intelligence
				communityThe term intelligence community has the
				meaning given that term in section 3(4) of the National Security Act of 1947
				(50 U.S.C. 401a(4)).
						(8)Transnational
				threatThe term transnational threat means—
							(A)any transnational
				activity (including international terrorism, narcotics trafficking, the
				proliferation of weapons of mass destruction and the delivery systems for such
				weapons, and organized crime) that threatens the national security of the
				United States; or
							(B)any individual or
				group that engages in an activity referred to in subparagraph (A).
							(9)Unauthorized
				personThe term unauthorized person means any person
				who, or agency which, is not authorized to receive information of the
				categories set forth in subsection (a), by the President, or by the head of a
				department or agency of the United States Government which is expressly
				designated by the President to engage in communication intelligence or human
				intelligence activities for the United
				States.
						.
			
